--------------------------------------------------------------------------------

DEBT SETTLEMENT LETTER

THIS DEBT SETTLEMENT AGREEMENT (hereinafter referred to as the "Agreement"),
dated as of the June 6, 2007, is entered into by and between MGN Technologies,
Inc., a corporation authorized and existing pursuant to the laws of the Province
of British Columbia (the "Corporation"), and the creditor <>, a corporation in
British Columbia (the "Creditor").

     WHEREAS, the Corporation owes the Creditor a debt in the amount of $ <>
(the “Indebtedness”); and

WHEREAS, the Creditor has made a demand for payment; and

     WHEREAS, the Corporation and the Creditor desire to resolve the debt
between them and to fully and finally settle the subject matter of the
aforementioned debt and all claims which could be made in connection therewith,
with no party admitting any liability to the other party, other than for the
obligations agreed to under this Agreement.

     NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein, the Corporation and the Creditor hereby agree as follows:

1. SETTLEMENT AMOUNT. As repayment in full of the Indebtedness and any accrued
interest, fees or penalties, the Corporation will issue to the Creditor an
aggregate of <> common shares (the “Shares”) in the capital stock of MGN
Technologies, Inc., a British Columbia whose shares are publicly traded on the
National Association of Securities Dealers’ Over the Counter Bulletin Board
Service (NASD OTC:BB) under the trading symbol MGNLF.OB. These shares will be
restricted shares and will bear the appropriate restrictive legend. However,
subject to receiving written permission from the Company’s primary financial
partner, the Corporation will provide the Creditor the registration rights
(“Piggyback Rights”) with respect to the Shares provided for in Section 5 of
this Agreement. In order to confirm compliance with exemptions from the
registration requirements of the United States Securities Act of 1933 (the
“Securities Act”) and other applicable securities laws, the Creditor will, as a
condition of issuance of the Shares in the name of the Creditor, execute and
deliver to the Corporation the attached form of Investment Agreement.

2. RELEASE BY CREDITOR. Upon issuance of the Shares in the name of the Creditor,
the Indebtedness and any accrued interest, fees or penalties will be deemed to
have been repaid in full by the Corporation and the Creditor does hereby fully
and forever remise, release and discharge, and by these presents, does for its
agents, servants, past, present or future officers, shareholders, directors,
employees, attorneys, representatives, parents, subsidiaries, subdivision,
affiliated or related entities, affiliates, executors, administrators,
predecessors, successors and assigns, remise, release and discharge the
Corporation and any of its agents, servants, past, present or future officers,
shareholders, directors, employees, attorneys, representatives, parents,
subsidiaries, subdivision, affiliated or related entities, affiliates,
executors, administrators, predecessors, successors and assigns, from any and
all actions, causes of action, suits, debts, dues, sums of money, interest,
penalties, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims and

1

--------------------------------------------------------------------------------

demands whatsoever in law or in equity, under federal or state constitutions,
statutes, laws, ordinances or regulations, or under common law, whether known or
unknown, foreseen or unforeseen, which the Creditor ever had, has or could have
against the Corporation in connection with the subject matter relating to the
aforementioned debt, but does not release the Corporation from claims arising
from a breach of this Agreement.

3. EFFECTIVE TIME OF RELEASES. The releases described above shall become
effective immediately upon the delivery by the Corporation to the Creditor of
the Shares registered in the name of the Creditor.

4. REGISTRATION RIGHTS. If the Corporation proposes to file a registration
statement under the Securities Act with respect to an offering for its own
account of any class of its equity securities (other than a registration
statement on Form S-8 (or any successor form) or any other registration
statement relating solely to employee benefit plans or filed in connection with
an exchange offer, a transaction to which Rule 145 (or any successor provision)
under the Securities Act applies or an offering of securities solely to the
Corporation's existing shareholders), then the Corporation shall in each case
give written notice of such proposed filing to the Holder as soon as practicable
(but no later than 10 business days) before the anticipated filing date, and
such notice shall offer each Holder the opportunity to register such number of
shares of Restricted Stock as such Holder may request and as the Corporation
deems available. Each Holder desiring to have Restricted Stock included in such
registration statement shall so advise the Corporation in writing within 10
business days after the date on which the Corporation's notice is so given,
setting forth the number of shares of Restricted Stock for which registration is
requested. In considering the number of shares available, the Corporation may
consider the rules and policies of the Commission with respect to the limitation
of the number of shares that may be registered in offerings pursuant to Rule 415
of the Securities Act.

5. REGISTRATION EXPENSES. All Registration Expenses incident to the
Corporation's performance of or compliance with this Agreement will be borne by
the Corporation.

6. EXISTENCE AND RIGHTS. The Corporation is a corporation duly organized,
validly existing and in good standing under the laws of the Province of British
Columbia. The Corporation has all requisite corporate power and authority, to
carry on its business and to own and use the properties owned and used by it.
The Corporation is qualified to conduct business and is in good standing under
the laws of each jurisdiction wherein the nature of its business or its
ownership of property requires it to be so qualified, except where the failure
to be so qualified, would not individually or in the aggregate, have a material
adverse effect on the assets or business of the Corporation.

7. CORPORATE AUTHORIZATION. Pursuant to a credit facility agreement with
Androgas Property, SA, the Corporation has to obtain approval for any
registrations from Androgas Property. The Corporation will take all corporate
action, necessary to execute, deliver and perform this Agreement. Before a
registration will occur, signed approval from Androgas Property, SA will be
required.

2

--------------------------------------------------------------------------------

8. NO CONFLICT. The execution, delivery and performance of this Agreement and of
the related documents by the Corporation will not violate any provision of the
Corporation's Notice of Articles or Articles; or violate any law or rule or
regulation of any administrative agency or governmental body; or any order,
writ, injunction or decree of any court, arbiter, administrative agency or
governmental authority having jurisdiction over the Corporation; or violate any
indenture, mortgage, contract, will, agreement or other undertaking to which the
Corporation is a party or is subject, or result in the creation or imposition of
any lien or encumbrance on any of the properties of the Corporation under any of
the foregoing.

9. NOTICES. Any notice or other communication required or permitted hereunder
shall be deemed given if in writing and delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally or sent by overnight air courier or facsimile transmission
or, if mailed, two days after the date of deposit in the United States mails, as
follows:

  If to Creditor:           <>     Creditor’s Address     City, State, Zip Code
              If to MGN Technologies, Inc.:           MGN Technologies Inc.    
12-1730 Broadway St.,     Port Coquitlam, B.C. V3C 2M8

10. LAW GOVERNING AGREEMENT. This Agreement is made and entered into and is to
be at least partially performed in Vancouver, British Columbia. It shall be
interpreted, construed and enforced and its construction and performance shall
be governed by the laws of the Province of British Columbia applicable to
Agreements made and to be performed entirely within such Province without regard
to principles of conflicts of laws, except to the extent that Canadian Federal
and U.S. Federal law may apply.

     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
date first set forth hereinabove, as evidenced by their respective signatures
below.

      MGN Technologies, Inc.   Date

3

--------------------------------------------------------------------------------


      <>, Creditor   Date

4

--------------------------------------------------------------------------------